EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Greg Huffman on 9/9/2021.

The application is amended as follows:

IN THE CLAIMS
1-20.	(Canceled)

(Previously presented) A computer-implemented method comprising:
encoding, by a first computing device, first attributes of a first profile as a first Internet Protocol (IP) address;
storing, by the first computing device, the first IP address in a database of a shared matching system;
causing, by the first computing device, the shared matching system to compare the first IP address and a second IP address using a network layer communication function, wherein the second IP address is stored in the database of the shared matching system and encodes second attributes of a second profile;

providing, by the first computing device, the network address to a first party associated with the first profile.

(Previously presented) The computer-implemented method of claim 21, wherein the second attributes are encoded by a second computing device in a different manner than a manner in which the first attributes are encoded by the first computing device.

(Previously presented) The computer-implemented method of claim 21, wherein comparing the first IP address and the second IP address comprises determining a shortest path between the first IP address and the second IP address.  

(Previously presented) The computer-implemented method of claim 23, wherein the determination that the result of the comparing satisfies the threshold condition comprises a determination that the shortest path satisfies a threshold path length.  

(Previously presented) The computer-implemented method of claim 21, wherein: 

the second IP address comprises multiple octets, with each octet of the multiple octets encoding a respective attribute of the second attributes.

(Previously presented) The computer-implemented method of claim 21, wherein the database of the shared matching system comprises a software defined network (SDN) table.
 
(Previously presented) The computer-implemented method of claim 21, wherein:
the second profile is associated with a second party,
the first party is a user of a first service,
the second party is a user of a second service, and
the first attributes and the second attributes are known by the first service and the second service, respectively, but are not shared between the first service and the second service.

(Previously presented) The computer-implemented method of claim 21, wherein:
the first profile is descriptive of a person, and
the second profile is descriptive of a business.

(Previously presented) The computer-implemented method of claim 21, wherein the shared matching system is implemented in networking hardware that is configured to carry out the network layer communication function.  

(Previously presented) The computer-implemented method of claim 29, wherein the networking hardware comprises an application-specific integrated circuit that is configured to carry out the network layer communication function such that a computational expense of the comparing by the shared matching system is less than that of other matching systems that utilize application layer functions for comparisons. 

(Currently amended) A computing system configured for performing a set of acts comprising:
one or more processors; and
a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising:
encoding first attributes of a first profile as a first Internet Protocol (IP) address[[;]],
storing the first IP address in a database of a shared matching system[[;]],
causing the shared matching system to compare the first IP address and a second IP address using a network layer communication function, wherein the second IP address is stored in the database of the shared matching system and encodes second attributes of a second profile[[;]],
, and
providing the network address to a first party associated with the first profile.

(Previously presented) The computing system of claim 31, wherein the second attributes are encoded by another computing system in a different manner than a manner in which the first attributes are encoded by the computing system.

(Previously presented) The computing system of claim 31, wherein comparing the first IP address and the second IP address comprises determining a shortest path between the first IP address and the second IP address.  

(Previously presented) The computing system of claim 33, wherein the determination that the result of the comparing satisfies the threshold condition comprises a determination that the shortest path satisfies a threshold path length.  

(Previously presented) The computing system of claim 31, wherein: 
the first IP address comprises multiple octets, with each octet of the multiple octets encoding a respective attribute of the first attributes, and


(Previously presented) The computing system of claim 31, wherein the database of the shared matching system comprises a software defined network (SDN) table.
 
(Previously presented) The computing system of claim 31, wherein:
the second profile is associated with a second party,
the first party is a user of a first service,
the second party is a user of a second service, and
the first attributes and the second attributes are known by the first service and the second service, respectively, but are not shared between the first service and the second service.

(Previously presented) The computing system of claim 31, wherein:
the first profile is descriptive of a person, and
the second profile is descriptive of a business.

(Previously presented) The computing system of claim 31, wherein the shared matching system is implemented in networking hardware that is configured to carry out the network layer communication function.  

(Previously presented) A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:
encoding first attributes of a first profile as a first Internet Protocol (IP) address;
storing the first IP address in a database of a shared matching system;
causing the shared matching system to compare the first IP address and a second IP address using a network layer communication function, wherein the second IP address is stored in the database of the shared matching system and encodes second attributes of a second profile;
receiving, from the shared matching system, a network address corresponding to the second profile, wherein reception of the network address is based on a determination by the shared matching system that a result of the comparing satisfies a threshold condition; and
providing the network address to a first party associated with the first profile.

Allowable Subject Matter
Claims 21-40 are allowed in view of the cited prior art of record. 
The closest cited prior art of record, Khanwalkar et al. (US 10091312) disclosed a concept of resolving probabilistic device identifiers to device profiles, in which device identifiers may be analyzed according to a matching algorithm to determine a device identifier associated with the device (col. 7, lines 44-67).  However Khanwalkar disclosed the ID resolution system merely uses available identifiers, such identifiers including IP addresses (Khanwalkar, col. 3, lines 15-25).  As such, Khanwalkar did not 
Claims 21-40 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443